Title: To George Washington from Major General William Heath, 30 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]July 30th 1779 4 oClock P.M.
        
        I am this moment returned from the Village, I found there John Conolly a Deserter from the Volluntiers of Ir[e]land (who is on his way hither) who deserted the day before yesterday and saies the army have been for Several Days under marching orders their route unknown reports that they are to Cross into the Jersies and take a Circutious march in the rear of our works.
        While I was at the village Capt. Hopkins Sent me Three wounded dragoons belonging to Emmericks Corps taken by him this morning near Youngs Tavern I take the Liberty to enclose his Letter to one of my Aids De Camp, Capt. Hopkins Conduct does him great honor He came very near takeing Colo. Emmerick the dragoons who Escorted the wounded prisoners assert that Six of the Enemy were left dead on the Field, Surgeons are Dressing the wounded, I will Send them to Head Quarters to morrow morning to be disposed of as your Excellency may please to direct One of the Dragoons John Ambler is an Intelligent Lad and gives me the Intelligence Contained in the enclosed.
        I this Day received a Letter from Genl Glover in which is the following paragraph[:] “By the best Intelligence The Enemy are preparing for a move. Whether it is toward New York or up the Country is uncertain, The former is talked of in their Camp” from the different reports the real intentions of the Enemy are yet to be developed, Distrust is the mother of Security.
        Colo. Harrison acquainted me a Day or two Since that your Excellency purposed to have a Small work for Musquetry only thrown up Some where near the South Gorge of the Highland I have been this Day to reconnoitre the Ground there are So many heigths that I know not which to fix upon with any prospect of advantage. If I apprehended Colo. Harrison the Heigth which your Excellency proposed was near the parting of the road, to Fish kill & This place If a work is erected there only for Musquetry, Columns of Troops may Pass at the Foot of it without Injury it being at least 60 Rods to the Top of the Hill and I find no other Spot but what is Commanded by other heigths, and indeed it appears upon a view of the Ground and the advanced distance that a work Cannot be erected with any Prospect of Success but if it be your Excellency pleasure to have works there my best endeavours Shall be exerted to effect it. I have the honor to be with the greatest respect your Excellencys most obedient Servt
        
          W. Heath
        
       